Exhibit 10.3

AMENDMENT TO THE NON-EMPLOYEE
DIRECTORS STOCK OPTION PLAN
OF AMTECH SYSTEMS, INC.

          This Amendment (this “Amendment”) to the Non-Employee Directors Stock
Option Plan of Amtech Systems, Inc. (the “Plan”) is adopted by Amtech Systems,
Inc., an Arizona corporation (the “Company”), effective July 8, 2005.

RECITALS

          WHEREAS, the Board of Directors (the “Board”) originally adopted the
Plan on December 21, 1995, and the Plan was approved by the shareholders of the
Company on February 29, 1996;

          WHEREAS, the Plan originally provided for (i) the reservation of
100,000 shares of common stock of the Company for issuance under the Plan, (ii)
the issuance of 6,000 options to new directors to the Board and (iii) the
issuance of 3,000 options annually to current directors, provided certain
conditions are met;

          WHEREAS, as a result of a forward two-to-one stock split on March 29,
1996, and pursuant to Section 8 of the Plan, (i) the number of shares of common
stock reserved for issuance under Section 2 of the Plan was increased to 200,000
shares, (ii) the number of options to be issued to new directors under Section
3(a) of the Plan was increased to 12,000 and (iii) the number of options to be
issued annually to current directors under Section 3(b) of the Plan was
increased to 6,000;

          WHEREAS, as a result of a reverse two-to-one stock split on March 15,
1999, and pursuant to Section 8 of the Plan, (i) the number of shares of common
stock reserved for issuance under Section 2 of the Plan was decreased to 100,000
shares, (ii) the number of options to be issued to new directors under Section
3(a) of the Plan was decreased to 6,000 and (iii) the number of options to be
issued annually to current directors under Section 3(b) of the Plan was
decreased to 3,000;

          WHEREAS, the Plan was amended on March 15, 2001 to increase the number
of options to be issued annually to current directors under Section 3(b) of the
Plan from 3,000 to 5,000;

          WHEREAS, Section 9 of the Plan provides that the Plan may be amended
from time to time by the Board, subject in certain circumstances to shareholders
approval of such amendment;

          WHEREAS, the Board believes it is in the best interests of the
shareholders to: (i) increase the number of shares of common stock issuable
under the Plan by 100,000 shares, (ii) amend Section 3(a) of the Plan to provide
that the Board will have discretion with respect to the number of shares covered
by options issued to new directors and with respect to the date on which such
options will be issued; (iii) amend Section 3(b) of the Plan to provide that the
Board will have discretion with respect to the number of shares covered by
options issued annually to current directors and with respect to the date on
which such options will be issued; (iv) extend the Plan’s termination date to
July 8, 2015; and (v) amend Section 11(a) to provide that the Board will have
discretion with respect to the period during which options remain exercisable
after a director ceases to serve on the Board, other than as a result of
disability or death.

          NOW, THEREFORE, the following amendments to the Plan are adopted by
the Company.




AMENDMENTS

               Effective as of July 8, 2005, Section 2 of the Plan is hereby
amended and replaced in its entirety as follows:

 

          “2. Common Stock Subject to the Plan. Subject to increases and
adjustments pursuant to Section 9 of the Plan, the number of Shares reserved and
available for distribution under the Plan shall be two hundred thousand
(200,000). If an Option shall expire or become unexercisable for any reason
without having been exercised in full, the unauthorized Shares covered by the
Option shall, unless the Plan shall have terminated, be available for future
grants of Options.”

               Effective as of July 8, 2005, Section 3(a) of the Plan is hereby
amended and replaced in its entirety as follows:

 

          “(a) Each individual who first becomes an Eligible Director after the
Effective Date, whether through election by the stockholders or appointment of
the Board, shall be granted at the time of such initial election or appointment,
or on such other date as may be determined by the Board, an Option to purchase
6,000 shares of Stock, or such other number of shares of Stock as may be
determined by the Board.”

               Effective as of July 8, 2005, Section 3(b) of the Plan is hereby
amended and replaced in its entirety as follows:

 

          “(b) On the first business day following the Company’s Annual Meeting
of Shareholders each year (the “Annual Grant Date”), beginning with the first
business day following the 2005 Annual Meeting of Shareholders, or at such other
date as may be determined by the Board, each individual who is at that time an
Eligible Director shall be granted an Option under the Plan to purchase an
additional 5,000 shares of Stock, or such other number of shares of Stock may be
determined by the Board; provided such individual (i) has attended 75% of the
meetings of the Board held during the 12-month period immediately preceding the
Annual Grant Date, or (ii) if such individual was appointed or elected as a
director during such 12-month period, he or she has attended 75% of the meetings
of the Board held during his of her term as a director, and (iii) has attended
75% of the meetings of any Committee of the Board to which such individual has
been appointed as a member during such 12-month period.”

               Effective as of July 8, 2005, the Plan is hereby amended to add
Section 3(e) as follows:

 

          “(e) Notwithstanding any other provision of this Plan to the contrary,
in the event of a departure of a director, due to resignation or otherwise, the
Board shall have discretion to grant to such departing director an Option or
Options to purchase such number of shares of Stock as the Board may determine
and to fix the vesting and exercisability dates with respect thereto in
recognition of such departing director’s service on the Board or any Committee
thereof.”

               Effective as of July 8, 2005, Section 4 of the Plan is hereby
amended and replaced in its entirety as follows:

 

          “4. Stockholder Approval. This Plan was adopted by the Board of
Directors of the Company on December 21, 1995 (the “Effective Date”) and
approved by the shareholders on February 29, 1996. The Board approved certain
amendments to the Plan on March 15, 2001 and April 21, 2005. The shareholders
approved certain amendments to the Plan on July 8, 2005. Options may be granted
under the Plan on and after the Effective Date. No Option may be granted after
July 8, 2015; provided, however, that the Plan and all outstanding Options shall
remain in effect until such Options shall have been exercised, shall have
expired or shall otherwise be terminated.”

               Effective as of July 8, 2005, Section 11(a) of the Plan is hereby
amended and replaced in its entirety as follows:

 

          “(a) Termination as a Director. If an Optionee ceases to be a
director, unless such cessation occurs due to death or disability, then the
Option shall terminate on the date that is thirty (30) days from the date the
Optionee ceases to be a director, or such other date as may be determined by the
Board.”

* * * * *

          The undersigned, Robert T. Hass, Secretary of the Company, hereby
certifies that the amendments described above were adopted by the Board on April
21, 2005 and by the Company’s shareholders on July 8, 2005.




Executed at Tempe, Arizona this 9th day of June, 2005.

 

Amtech Systems, Inc.,

 

an Arizona corporation

 

 

 

 

By:

/s/ Robert T. Hass

 

 

--------------------------------------------------------------------------------

 

 

Robert T. Hass

 

 

Secretary